Citation Nr: 1241909	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's VA compensation was properly reduced due to his incarceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO.  

In January 2012, the Veteran requested a telephone hearing before a member of the Board.  However, in a report of contact later that month, the RO noted that the Veteran was in federal prison.  Attempts to contact the prison to schedule the hearing met with negative results.  Therefore, the RO offered the Veteran's representative an opportunity to appear at a hearing on the Veteran's behalf.  

In February 2012, after several unsuccessful attempts to contact the Veteran, his representative declined the offer to appear at a hearing.  In October 2012, the Veteran's representative waived the request for a Board hearing.  Therefore, the Board will consider the appeal based on the evidence of record.  

In reviewing the record, the Board notes that the Statement of the Case, dated in December 2009 shows that the issue is whether payment of the Veteran's disability compensation benefits were properly reduced due to his incarceration.  In Supplemental Statements of the Case, dated in August 2011 and December 2011, show that the issue is whether VA was legally obligated to notify the Veteran of his right to renounce his VA disability compensation benefits.  In August 2011, however, the RO acknowledged that such issue was a downstream issue of the overarching issue of whether payment of the Veteran's disability compensation benefits were properly reduced due to his incarceration.  Accordingly, the Board will characterize the issue as set forth in the Statement of the Case to better reflect the scope the Veteran's appeal.  Nevertheless, the Board will address the downstream issue in the decision below.  

During the course of the appeal, the Veteran raised contentions to the effect that when VA reduced his VA compensation in association with his incarceration, it actually took money from him which was part of his military retirement pay.  In this regard, the record confirms that the Veteran was (and is) in receipt of military retirement pay.  The record also confirms that he was in receipt of VA compensation at the 30 percent rate.  The amount of his military retirement pay was reduced, dollar for dollar, by his VA compensation.  Such a reduction is commonly referred to as a VA waiver.  

In May 2008, following the Veteran's incarceration for a felony, the Veteran's VA compensation was reduced from 30 percent to 10 percent.  During the course of the appeal, the Veteran raised questions as to what happened to the remainder of his VA compensation, i.e., the difference between his 30 percent combined disability rating and the 10 percent rating following his incarceration.  He stated that taking such compensation without due process was illegal and was tantamount to taking money from the military retired pay he had earned.  

In March 2008, the Veteran's representative reported that VA had informed him that such amount should have been absorbed back into the Veteran's military retirement pay.  However, the representative noted that the Defense Finance and Accounting Service (DFAS) would have to answer that question.  

In May and September 2009, the DFAS informed the Veteran that the VA waiver was based on the retiree's full VA entitlement, regardless of the reduction in the actual amount VA pays the Veteran during his incarceration.  

In March 2012, the Veteran's representative noted that the deductions from the Veteran's military retirement were done by automation through the DFAS and that his claim in that regard needed to be addressed by DFAS.  

In light of the foregoing, the RO should coordinate with DFAS to answer the Veteran's question as to what happened to the remainder of his VA compensation, i.e., the difference between his 30 percent combined disability rating and the 10 percent rating following his incarceration.  In this regard, VA should cite or ask DFAS to cite the law authorizing the VA waiver of the entire amount at the 30 percent rate even though the Veteran was actually receiving 10 percent due to his incarceration.  
FINDINGS OF FACT

1.  In a letter, dated March 14, 2008, VA notified the Veteran that due to his incarceration on June 7, 2007, it proposed to reduce his combined VA disability rating from 30 percent to 10 percent.  

2.  In a letter, dated May 29, 2008, VA reduced the Veteran's combined disability rating from 30 percent to 10 percent, effective August 6, 2007.  

3.  VA is not legally obligated to inform the Veteran of his right to renounce VA compensation at the time of his incarceration.


CONCLUSION OF LAW

Following the Veteran's incarceration on June 6, 2007, VA met the criteria to reduce his combined disability rating from 30 percent to 10 percent, effective August 6, 2007.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

In multiple pieces of correspondence and during a November 2011 telephonic hearing before a VA Decision Review Officer, the Veteran testified, essentially, that following his incarceration in June 2006, VA had improperly reduced the amount of his VA compensation.  He noted that in addition to his combined VA compensation, he had been in receipt of military retired pay.  He contended that at the time of his incarceration, VA had not fulfilled its legal duty, pursuant to 38 C.F.R. § 3.103, to inform him of his right to renounce his VA compensation.  He stated that had VA done so, he would have renounced his VA compensation and been entitled to his full military retirement pay.  He further stated that VA's failure to notify him of his right to renounce his VA compensation effectively cost him thousands of dollars in military retired pay.  Therefore, he concluded that following his incarceration, VA had improperly reduced his VA compensation from 30 percent to 10 percent.  Accordingly, he maintained that he was entitled to be reimbursed for the loss of his military retirement pay.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Applicable Law and Regulations

Every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  It is the obligation of VA to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government.  The provisions of this section apply to all claims for benefits and relief, and decisions thereon, within the purview of 38 C.F.R. Part 3.  38 C.F.R. § 3.103(a) (2012).  

Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  38 C.F.R. § 3.103(b)(1) (2012).

Generally, no award of compensation, pension or dependency and indemnity compensation shall be terminated, reduced or otherwise adversely affected, unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2012).

Generally, any person, such as the Veteran, who is receiving pay pursuant to any provision of law providing retired or retirement pay to persons in the Armed Forces, and who would be eligible to receive VA compensation if such person was not receiving such retired or retirement pay, shall be entitled to receive such VA compensation upon the filing by such person with the department by which such retired or retirement pay is paid of a waiver of so much of such person's retired or retirement pay as is equal in amount to such compensation.  To prevent duplication of payments, the department with which any such waiver is filed shall notify VA of the receipt of such waiver, the amount waived, and the effective date of the reduction in retired or retirement pay.  38 U.S.C.A. § 5305 (West 2002).  

Any person entitled to pension, compensation, or dependency and indemnity compensation under any of the laws administered by VA may renounce the right thereto.  The application renouncing the right shall be in writing over the person's signature.  Upon the filing of such an application, payment of such benefits and the right thereto shall be terminated, and such person shall be denied any and all rights thereto from such filing.  38 U.S.C.A. § 5306(a) (West 2002).  

Any person who is entitled to VA compensation and who is incarcerated in a Federal, State, ;local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  Where, here, the Veteran's VA compensation is 20 percent or more, the combined rate of compensation will be reduced to 10 percent.  38 U.S.C.A. § 5313 (West 2012); 38 C.F.R. § 3.665 (2012).  

The Factual Background

In 2004, following his retirement from service, the Veteran began to receive military retirement pay.  

In January 2005 and January 2006, the RO granted the Veteran's claims of entitlement to service connection for the following disorders:  degenerative joint disease of the thoracolumbar spine, evaluated as 10 percent disabling; degenerative disc disease of the cervical spine at C5-C6, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and the residuals of a fractured left index finger, evaluated as noncompensable.  The combined rating was 30 percent.  Those ratings became effective September 1, 2004.  The Veteran was notified of those awards in letters from the RO, dated in February 2005 and February 2006.  Enclosed with those letters was VA Form 21-8764, which explained to the Veteran the factors affecting his benefits, including his responsibility to "immediately" notify VA in writing of any change of address.  Those letters also notified the Veteran that his benefits would be reduced upon incarceration in a penal institution in excess of 60 days for conviction of a felony.

In February 2005, the RO informed the Veteran that he was not entitled to receive his full military retirement pay in addition to his VA compensation benefits.  He was further informed that his military retirement benefits were reduced by the amount of his VA compensation benefits.  It was noted that the military service department would pay the difference between his compensation and his military retired pay.  

In January 2008, a computer match between VA and the Federal Bureau of Prisons revealed that in May 2007, the Veteran had been convicted of a felony.  

In March 2008, VA confirmed that the Veteran had been incarcerated at a federal correctional institution on June 6, 2007.  His projected date of release was in December 2014.

In March 2008, pursuant to 38 C.F.R. § 3.103(b), the RO notified the Veteran that it proposed to reduce his VA compensation in accordance with 38 U.S.C.A. § 5313.  The RO gave the Veteran a period of 60 days to submit information or evidence as to why that action should not be taken.  VA did not hear from the Veteran during that time.  Therefore, in May 2008, pursuant to 38 U.S.C.A. § 5313, the RO reduced the Veteran's combined VA compensation rating to 10 percent, effective August 6, 2007.  That reduction created an overpayment of VA compensation received by the Veteran.  The 10 percent compensation was withheld by VA to recover that overpayment.  

In August 2009, the Veteran asked VA what would happen if, pursuant to 38 U.S.C.A. § 5306, he renounced his VA compensation.  He wanted to know if he would then be entitled to his full military retirement pay.  

In September 2009, the DFAS reiterated that the Veteran was entitled to VA compensation at the 30 percent rate but that since he had been incarcerated, that rate had been reduced to 10 percent.  

In December 2009, the RO informed the Veteran that if he renounced his VA compensation, VA would not pay him anything, and DFAS would be notified of the renouncement.  The RO noted that such renouncement must be signed by the Veteran.  The RO directed the Veteran to DFAS for any questions with regard to adjustments in his military retirement pay.  

On January 7, 2010, the Veteran notified the RO that he wished to renounce his VA compensation.  

In February 2010, the RO informed the Veteran that his VA compensation had been terminated, effective February 2010, the first of the month following his renouncement of VA benefits.  

Analysis

A review of the record shows that at the time of his incarceration, the Veteran was receiving military retirement pay which was reduced by his VA compensation at the 30 percent rate.  

In June 2007, the Veteran was incarcerated for a felony, a fact which became known to VA in January 2008.  In March 2008, VA notified the Veteran that it proposed to reduce his payment to 10 percent in accordance with 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2012).  VA informed the Veteran that he had 60 days to respond, and when he did not, VA properly reduced the rate of his VA compensation to 10 percent.  

The thrust of the Veteran's contentions is that at the time of his incarceration, VA should have notified him of his option to renounce his VA benefits.  He states that had he realized he could renounce his VA compensation, he would have done so, thereby obviating any need for VA to reduce his compensation.  He contends that at the time of his incarceration, VA had an obligation to inform him of the potential for renouncement in association with its procedural obligations under 38 C.F.R. § 3.103 (2012).  However, that regulation does set forth such an obligation; and the Board is not aware of any other law or regulation directing it to inform the Veteran of the potential for renouncement of his VA compensation at the time he was incarcerated.  Moreover, the Veteran could have taken action to mitigate any affect on his VA compensation by promptly informing VA that he had a change of address in association with his incarceration.  

In light of the foregoing, the Board finds that following his incarceration, the actions taken by VA to reduce the Veteran's compensation were in compliance with the applicable law and regulations.  Indeed, the law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Having properly reduced the Veteran's VA compensation following  his incarceration, the appeal is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


